 GULFCONCRETE CO.Gulf Concrete CompanyandGeneral Drivers,Warehousemen&Helpers Local Union No.968, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America.Cases 23-CA-2374 and 23-CA-2436.June 19, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn March 14, 1967, Trial Examiner Eugene E.Dixon issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations oftheTrialExaminer's findings,' conclusions, andrecommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Gulf ConcreteCompany, Victoria, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'In adopting the Trial Examiner's finding that Medrano is asupervisor within the meaning of the Act, we do not agree with hisconclusion that Respondent is responsible for Medrano's conductsolely because he was used as a conduit for transmission ofinformation or orders to employees Accordingly, we expresslydisavow that portion of fn 5 of the Trial Examiner's Decisionwhich so concludes.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceeding,brought under Section 10(b) of the National LaborRelations Act, as amended (61 Stat. 136), herein called the627Act, was heard before Trial Examiner Eugene E. Dixon atVictoria, Texas, on September 19 and 20, 1966, pursuantto due notice. The complaint, issued by the representativeof the General Counsel for the National Labor RelationsBoard (herein called the General Counsel and the Board)on August 19, 1966, and based upon charges filed onApril 28,May 5, and July 8, 1966, by General Drivers,Warehousemen & Helpers Local Union No. 968, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America (herein called theUnion or the Charging Party), alleged that Gulf ConcreteCompany, the Respondent herein, had engaged in unfairlaborpracticesby (1) various specified acts whichinterfered with, restrained, and coerced its employees inthe excerise of their rights guaranteed in Section 7 of theAct in violation of Section 8(a)(1); (2) reducing the hours ofpay of certain named employees' because of their unionactivities or because they engaged in concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection, thus discriminating in regard to the hire ortenure or terms or conditions of employment of itsemployees, thereby discouraging membership in a labororganization, and thus violating Section 8(a)(3) of the Act;and (3) refusing to bargain collectively in good faith withtheUnionastheexclusivecollective-bargainingrepresentative of its employees in an appropriate unit by(a)reducing the hours and pay of its employees; (b)refusing to furnish the Union with data relating to thenames, rates, hours, and classification of employees in thebargaining unit; (c) insisting that all negotations beconducted in Corpus Christi, Texas; (d) threatenting toblacklist employees and reduce their hours and pay forjoining the Union; and (e) negotiating in had faith with nointention of entering into an agreement, all in violation ofSection 8(a)(5) of the Act.In its duly filed answer, Respondent denied thecommission of any unfair labor practices.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSAt all times material herein Respondent has been acorporation duly organized under and existing by virtue ofthe laws of the State of Texas, having its principal officeand place of business in Victoria, Texas, and alsomaintaining places of business at Bloomington and CorpusChristi, Texas, where it is engaged in the production andsale of ready-mixed concrete. During the 12 monthspreceding the issuance of the complaint, which is arepresentative period, Respondent, in the course andconduct of its business operations, sold and distributedproducts of a value in excess of $50,000 from its. Victoriaand Bloomington, Texas, plants to E. I. DuPont deNemours & Company at certain of its Texas localities. E.1.DuPont de Nemours & Company annually sells andships goods and materials valued in excess of $50,000 fromitsTexas localities directly to points outside the State ofTexas.During the same period of time Respondentpurchased goods and materials valued in excess of $50,000from Closner Equipment Company at San Antonio, Texas,'Samuel Flores, Joe Garcia, Alex Martinez, Antonio Martinez,Nick Salazar, and Rosendo Vasquez165 NLRB No. 91 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich goods and materials were receivedby said ClosnerEquipment Company or by Respondent from pointsdirectly outside the Stateof Texas.Respondent at alltimes material herein,has been an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATIONGeneralDrivers,Warehousemen & Helpers LocalUnion No. 968, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The Supervisory Status of Michael, Lowery, andMedranoAccording to Crow's testimony, as of January 1966Respondent had a ready-mix concrete plant in Victoria,one in Port Lavaca, and one in Corpus Christi, Texas. Atthe Victoria plant Respondent had six transit mix drivers,twomaterial truck (or dump truck) drivers, a loaderoperator, and a space mixer driver. In the latter part ofFebruary,RespondentopenedanotherplantinBloomington, Texas, and shortly thereafter sold its PortLavaca plant.2 The Port Lavaca employees were given theopportunity of staying with the new owners at Port Lavacaor of transferring to Respondent's other operation. Twostayed at Port Lavaca and the balance transferred. ThisoccurredaboutApril 1.From January to April1Respondent's employee complimentremained substantial-ly constant." Then, in addition to the transfers from PortLavaca (so far as the record shows, a total of fouremployeestransferred-RalphMedrano,AntonioMartinez,DennisLowery, and SylvesterMartinez),Respondent hired a new driver, Joe Garcia, and a couple ofweeks later added "some more men," some of whom didnot survive the training or "break in" period.At all of the plants an essential function is that ofbatchman whose primary duty is to see that the trucksare loaded with the proper amounts and proportions ofsand, gravel, cement, or other ingredients the customers'orders require. This is accomplished by him through theoperation of the plant machinery which controls theamounts of ingredients the various batches call for.At the time the Port Lavaca operation was eliminated,Dennis Lowery was transferred to the Bloomington plantas batchman and Antonio Martinez was transferred withhim as his helper to load materials. Except for thetruckdrivers coming and going, Lowery and Martinez werethe only ones working at the Bloomington plant. At theVictoria plant Fidel Medrano was the batchman, spelledsometimesby Robert Michael. At the Victoria location,however, Respondentmaintainsan office and Michael'sduties were such that he "usually stayed in the office."3 Itwas at this location also that Carol Caldwell, the Victoriaplant manager,was stationed.The testimony of several of the drivers (includingMartinez)shows that they all were subject to orders from'The Bloomington plant was locatedmuch closer to theDuPont projectthan the Port Lavaca plant and was openedprimarily tosupply the DuPont projectneedswhich "started topickup aroundthe first of April "Lowery, Medrano, and Michael; that depending on whichplant they were at, any one of the three directed themwhere to haul, what to do, when to come to work, when toservice the machinery, and when to clean the plant ortrucks. They also assigned the drivers other tasks whenthere was no hauling to be done. In addition to this generaldescription of their relationship with the three in question,there were some specific undenied and credited examplesgiven by the General Counsel's witnesses as follows:1.Nick Salazar testified that a few weeks before histestimony he had been granted a few hours time off byMedrano for personal reasons.2.When Alex Martinez, Jr., applied to Respondent foremployment, he talked to Michael who had Marinez fill outan application blank. While Michael was going over theapplication,Respondent's president, Crow, came in.Michael told Crow that he was thinking of hiring Martinezas a dump truck driver. Crow said, "Okay" and madesome suggestion about notifyingMartinez'previous(current?) employer. About this matter Martinez crediblytestified further as follows:And so in the conversation he told me, when I gotthrough filling that application, he said "I know youget more an hour," because I was getting $1.40 whereI was working, on 40 hours guarantee.And he said, "I am going to start you at $1.25," hesaid, "but I guarantee you, I can't guarantee you 40hours, but I do guarantee you will work more than 40hours because on a dump truck you will work about 60or more hours a week because that is a regular job. Itdon't make no difference if it rains, you can haul tothe stock pile, anyway."He said, "In about 4, 5 months," he said, "if I amsatisfiedwith your work," he said, "you are doingfine," he said, "I am goingto give you a raise."Respondent denies that the three employees in questionare supervisors. Besides testifying that none of them haveever been granted any of the authority or attributes of asupervisor as defined in the Act, Respondentmaintainsthat any directions they may have occasion to give thetruckdrivers or other employees are not a manifestation ofsupervisory responsibility, but are merely the ministerialcarrying out of directions formulated and transmitted tothem by their supervisors.Notwithstanding that there may be somewhat lessoccasion in Respondent's operations for the manifestationof strong indicia of supervisory attributes by these threealleged foreman than may be demonstrated in other typesof operations, I am convinced and find that the evidenceestablishes that Lowery,Medrano, and Michael aresupervisors within the meaning of the Act. In addition tothe foregoing, it appears that all three are on a salary basisas distinguished from the rest of the employees who are onan hourly basis. It also appears that Respondent issued onits letterhead, dated April 19, 1966, the following typednotice:TO: All Supervisory and Clerical Employees &Batchmen4SUBJECT: Union Mattersin ourCompany at Victoriaand BloomingtonIThis is according to the undemed and credited testimony ofCharles Eugene Johnson.'The words"& Batchman" were addedin writing. GULFCONCRETE CO.During the next few weeks you may be talking andworking with employees who may be in a bargainingunit as a result of certain union activities now goingon.To prevent any grounds for an unfair labor practicecharge it is extremely important that the followingstatementsbe rigidly enforced.When talking with employees other than in asupervisory or clerical capacity DO NOTA.Make any threatsB.Make any promisesC. Coerce employees in any fashionD.Question employees about membership in aunion nor about attendance at union meetings.629employees, office clerical employees, watchmen, guards,and supervisors as defined in the Act.On April 6, the Union also filed an RC petition (Case23-RC-2678) with the Regional Office in connection withitseffortto organizeRespondent's employees. On thissame date the Regional Office wrote Respondent notifyingitof the Union's petition.On or about June 15 a Boardelection was held and on June 23 the Union was certifiedasthecollective-bargainingrepresentativeoftheemployees in the described unit. The vote, apparently, hadbeen 9 to 2 in favor of union representation.On June 24BusinessRepresentativeWhittlewroteRespondent President Bruce L. Crow requesting thefollowing information./s/ Bruce L. Crow1.Names of employees in the bargaining units.Bruce Crow, President2.Classification of the employees in the unit.Gulf Concrete Company3.Rates of pay of the employees in the bargainingunit.Thisnotice was signedby Bruce L. Crow at the place forhis signature. In the lower left hand corner of the notice, itwas also signed again by Bruce L. Crow as well as fiveadditional employees-George Bihner (the Corpus Christiplantmanager),CarolCaldwell, the Victoria plantmanager, Robert L. Michael, Dennis Lowery, and anothersignature which is not distinguishable on the exhibit butwas identified by the General Counsel on the recordwithout objection as a Jean Porter. On the foregoingevidence I conclude and find that Michael, Lowery, andMedrano, in addition to being batchmen are alsosupervisors within the meaning of the Act.5 This does notnecessarily mean that batchmen as such are supervisorsand should thus be excluded from the unit.6B.The Refusal to BargainThe Union began to organize Respondent's employeesin theVictoriaarea aboutthe middle of March 1966. Tothis end employee Sammie Flores was contacted by UnionBusiness RepresentativeE. F. Whittle who prevailed uponFlores to promote the Union among the other employees.This Flores did getting authorization cards signed by themand, in the process, being elected their leader. None of thisactivity,however,was conducted on Respondent'spremises.By letter to Respondent dated April 6, the Unionclaimed to represent a majority of Respondent'semployees in an appropriate bargaining unit anddemanded recognition. The bargaining unit, as describedin the letter,as alleged in the complaint,and as admittedin the answer to be appropriate, was comprised of allproductionandmaintenanceemployees employed byRespondent at itsVictoriaandBloomingtonareaoperations, including truckdrivers, deliverymen, transitmix drivers, and batch plant operators, excluding all other4.Time and one-half after-hours weekly, etc.5.Vacation policies.6. Insurance provided and who paid for by and cost ofsame; also, a copy of policy, if one exists.7.Number of paid holidays per year and hours paidfor such holidays.On June 28 Whittle wired Crow as follows:Pursuant to NLRB certification of this Union asrepresentativeof certain of your employees asstipulatedinNLRB Case Number 23-RC-2678 thisUnion wishes to meet with you at your earliestpossible convenience for the purpose of negotiating acontract covering wages, hours and conditions ofemployment of those of your employees representedby this Union.Please contact the undersigned agent at 626 East 4-1/2 Street or UN-94826 Houston, Texas in the verynear future regarding setting up a time and place forthis negotiation.In a telephone conversation with Crow on June 30 thelatter, according to Whitter's testimony, indicated that hedid not intend to supply the requested information-that"he didn't believe he had to."7 The following day Whittlewrote Crow as follows:This letter will confirm our telephone conversationof June 30, 1966, wherein you stated that you wouldnot supply this Union with the information concerningpresent wages, hours and conditions of employmentof your employees which we requested of you in ourletter of June 24, 1966.We consider the information that we requested ofyou to be of considerable importance to all partiesconcerned, however, if we do not receive therequested information within the next few days, wewill consider that your refusal is final and be governedaccordingly.sThat Medrano's signature does not appear on Respondent'sApril 19 memorandum of instructions does not in my opiniondetract from this finding The record shows that some of thedrivers had marginal ability in the use of English For this reason,Respondent states that Medrano was"frequently used .as aconduit for the transmission of information and/or orders to theother employees"On this basis alone I would find Medrano tohave been held out to the employees as a supervisor or an agent ofRespondent and that Respondent is thus chargeable with andresponsible forMedrano'sconduct in the course of hisemployment°For example, one of the rank-and-file employees, FaustinoRodriguez, substitued as batchman for Medrano for 2 weeks whileMedrano was'in the hospital This did not automatically makeRodriguez a supervisorCrow testified about this conversation as tollowsHe wanted to know if I was going to give him thisinformation, and I told him no, that I was not at that time,that I would have to refer to my attorney and see whatinformationIwould give him . '299-352 0-70-41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 1 Crow wrote Whittle in reply to the letter'stelegram of June 28 as follows:In answer to your wire of the 28th. I will beavailable to meet with you in Corpus Christi anytimeWednesday, July 6th. I suggest we meet at Head andJames office, 702 Wilson Tower. Please advise time.Pursuant to Respondent's suggestion Whittle met withRespondent on July 6 at the office of Respondent'scounsel in Corpus Christi. There, according to Whittle'sundenied and credited testimony, he presented theCompany, from notes, with a verbal contract proposal inplaces lacking, specifics because he did not have theinformation from Respondent that he had asked for. TheCompany's only comment was that the Union's offer wouldbe taken "under advisement."At the end of the meeting the company representatives(Crow and Attorney James) indicated that "They hadurgent business that was going to tie them up for the nextcouple of weeks" and wanted to schedule the next meetingfor July 21. Whittle objected to this as being "too long atime between meetings" but was unable to prevail in hiscontention. A dispute also arose as to where negotiationsshould take place. Respondent's representatives insistedat this time that the next meeting be held in CorpusChristi,8whileWhittle insisted on Victoria which waswhere the bargaining unit was located. Whittle alsopointed out (as another reason for holding negotiations inVictoria) that Sammie Flores had been elected toparticipate in the negotiations and "requested that theyarrange to have time off for him." The Company'sresponse was that "they could see no reason for SammieFlores sitting in on the negotiations, that they couldnegotiate a contract with [Whittle]."No definite date for the next meeting was agreed upon atthistime.Accordingly,on July 15,WhittlewroteRespondent as follows:This is to request another meeting for the purpose ofattempting to negotiate a contract covering terms andconditions of employment of your employees in theappropriate collective bargaining unit.We requestthat such a meeting be held in Victoria, Texas, on anydate during the week of July 18, 1966. If you do notwish to use the Company's offices in Victoria for thismeeting, the Union will make arrangements toprovide some other meeting place in Victoria which ismutually agreeable.Please advise me at your earliest opportunity as towhen you will be available for such a meeting nextweek. Unless you contact me next week, we willassume that you are refusing to meet with the Unionon this subject.On July 20 Attorney James replied to Whittle's July 15letter as follows:Mr. Bruce Crow of Gulf Concrete Company has askedthat we reply to your letter of July 15, 1966. At theconclusion of our initial meeting onJuly 6, it wasagreed thatour next meeting wouldtake place duringthe week of July 25. Mr. Crowis stillprepared to meetwith you atthis agreed time.A representative of the National Labor RelationsBoard has requested that Mr. Crow make himselfavailable on the 27th, 28th and 29th of July forpurposes of investigating impeding unfair laborpractice charges filed by the union against thecompany. We are now trying to arrange to limit themeeting with the N.L.R.B. representative through theafternoon of the 27th and the full day of the 28th, inwhich event both Mr. Crow and I will be available tomeet with you on the morning of the 29th. If a meetingat this time is satisfactory to you, please advise, andwe will confirm it as soon as our arrangements withthe N.L.R.B. are final.However, at our meeting on the 6th you agreed tofurnish the company a written outline and summary ofthevariouspointswhich the union desires tonegotiate.We have not received this information, andwe consider its receipt and a reasonable period oftime to study the same an essential prerequisite to oursecond meeting.Itwillbe necessary that this next meeting be inCorpus Christi.Mr.Crow is not willing to payexpenses for any employee to travel from Victoria toCorpus to attend this meeting.In conclusion, I would say that it seems quitepresumptuous for you to assume the authority to writea letter dated Friday of one week demanding that theCompany contact you the next week, in the absenceof which you "will assume that you are refusing tomeet with the Union on the subject." We would preferthat any declarations or findings in these matters bemade by the duly constituted authorities as to theconduct of both the union and the company, ratherthan the officials or representatives of either thecompany or the union.To this letter Whittle replied, on July 22, as follows:Ihave received your letter of July 20, 1966, and mustsay I am unable to understand fully your intentionswith regard to further meeting with the Union.First of all, I do not recall any agreement at our priormeeting that the next meeting would take placeduring the week of July 25th. Nevertheless, in theinterest of meeting at the earliest possible time, weare agreeable to meeting with you on July 29th as youpropose.Secondly, I do not agree that any further meetingwould be conducted on the advanced submission of awritten summary of the Union's proposals. I did say Ithought the negotiations would benefit from eachparty submitting their various proposalsinwritingand that I would attempt to reduce the Union'sproposals which were made at our first meeting towriting and present them at our next meeting. Sinceyou have requested the proposal, however, and as amatter of expedience, I have reduced our proposal towriting, and am enclosingsameherewith. It should be8Corpus Christi is about 100 miles from Victoria GULF CONCRETE CO.noted that these proposals are not in final form andare subject to revision in certain areas. I also requestthat you submit any proposals you have so that wemay give them careful consideration in advance of ournext meeting.Thirdly, as I advised you at our initial meeting, webelieve the negotiations should be conducted inVictoria where most of the employees work and live.The only reason you have given for refusing to meet inVictoria is that by meeting in Corpus Christi theCompany can save the expense of you and Mr. Crowtraveling to Victoria. We do not accept this argumentsince it is no more inconvenient for you and Mr. Crowto come to Victoria than it is for the employees on thebargaining unit to come to Corpus Christi.Since you are refusing to meet in Victoria, however,and again in the interest of making some progresstoward the negotiations on a contract, we are agreeingtomeet with you in Corpus Christi on July 29, 1966,and suggest that the meeting be scheduled for 10 a.m.I emphasize that we are not in any way waving whatwe believe is our right to conduct the negotiations inVictoria.Iam sure you realize that little or no progress wasmade at our first meeting. As to the numerousproposals the Union made, you indicated you wouldwant to take all of them under consideration. I assumeyou have now carefully considered all of our proposalsand you will be prepared to enter into meaningfuldiscussion of those proposals at our next meeting andpresent proposals of your own as you desire to do so.Please advise me as soon as possible as to whether wewill be able to meet on the 29th as proposed.In this connection, we hereby request that if such ameetingis agreeable that arrangements be made forSammie Flores, the employee representative on thenegotiatingcommittee, to be off work on that date sohe may attend the meeting.The next meeting was held in Corpus Christi on July 28.rather than July 29. ThistimeFlores accompaniedWhittle.The meeting started at 10 o'clock. Havingpreviously received the Union's written proposal, thenegotiatiors"got right into the discussion of some of theclauses of contract." The first clause the Company wantedto discuss was on union dues checkoff. The Company didnot wantany part of a checkoff. They said it would cost theCompany anditwasnot the responsibility of the Companyto collect dues for the Union. There is a right-to-work lawin Texas and the Union had proposed a "pre-negotiated"clause or offeredas analternative a reopening of thecontract if the law was changed. The Company's attitudeon this was the same as on the checkoff. The Companywould notagreeto the grievance procedure the Unionproposed.Nor did the Company want the Union'srecognition clause.The Company wanted a clause specifying that itrecognized that the Board had certified the Union as thebargainingrepresentative but did not, apparently, wantwording that would bind the Company at anytime that itdetermined that the Union had lost its majority standing.There were no counterproposals made by the Company.631The meeting ended at noon and the Company wanted a 2-week interim before the next meeting. This was becauseCrow had to go to Minnesota on business; and he could notcontinue negotiating that afternoon because he had to rushto Victoria on business.Whittle proposed that meetings be held close togetheror even continuously and the company position was,"absolutely no." The Company contended that its timehad been taken up on unfair labor practice charges or thatotherwise it might have had more time for negotiations. Inaddition to this, the Company was hardly gracious aboutFlores'presenceatthenegotiationsclaiming that"equipment was probably tied up in Victoria," because ofthe absence of Flores. Apparently it was agreed at thistime to have the next meeting on August 10 at CorpusChristi. This was over Whittle's objection that the properplace for the meetings was in Victoria. On August 4,Whittle wrote Respondent concerning this meeting asfollows:This letter will confirm our verbal agreement at ourlast meeting to meet again for contract negotiations onWednesday, August 10, 1966,at 9 a.m.in theofficesof Head & James in Corpus Christi.I sincerely hope that this coming meeting will bemore meaningful than our other two meetings were,and that future meetings may be of longer duration,more frequent scheduling, and in a location moreconvenient to the employees involved than has beenthe past practice. This is in line with objections that Imade at our last meeting to the pattern which theCompany has insisted on following in thesenegotiations.We also request that arrangements be made forSammie Flores to be off from work on the day of thiscoming meeting so that he may participate in saidmeeting. He is the employee representative on thenegotiating committee.Apparently some progress was made at the August 10meeting. They achieved "some degree of understanding"on the grievance procedure. The Company "wantedlimitations between the various steps and rather than usethemediation service list to select an arbitrator, theywanted touse alist formulated by ... a local judge ...."Before adjourning it was agreed that the next meetingwould be held on August 16, again in Corpus Christi.About thismeetingWhittlewroteRespondent onAugust 12in partas follows:As previously stipulated, I am agreeing to thesemeetings in Corpus Christi under protest and willcontinueto insistthat the proper place for themeetingsis in Victoria, Texas, for reasons with whichyou are acquainted.At the August 16 meeting Whittle asked the Company iftherewas any clause that they could agree on. TheCompany's reply was that they could agree on the no-strike,no-lockout clause. So this clause was marked"agreed."However, according toWhittle'sfurthertestimony, at a future date Respondent repudiated thisagreement. At this meeting Whittle also proposed to ahiring hall clause which he claimed was "legalagain inTexas." Crow was concerned about it and Attorney Jamestold him, "Bruce, this hiring hall clause, we have todiscuss it now. It is a majority subject of bargaining, butit's like the rest of this contract, we just have to talk aboutit,we don't have to agree on it." 632DECISIONSOF NATIONALLABOR RELATIONS BOARDThe next meeting was held on August 19 at CorpusChristiwhere the Union agreed to meet again underprotest. At this meeting, Attorney James indicated that theUnion's request of June 24 for information had beendiscussed and that the Company would "probably"supply it. In a letter to the Union dated the same day, theCompany stated:In confirmation of the advice given you at our meetingthismorning, please be advised that the informationrequested in your letter dated June 24, 1966 is beingmailed to your office.On the following day the Company again wrote theUnion supplying substantially the information requestedon June 24 by the Union. t" Thereafter two bargainingsessionswere held in Victoria. Their dates are notrevealed in the record but it would appear that they wereheld after service of the complaint on Respondent. Inthese sessions agreement was apparently reached on somecontractual provisions.Conclusions on Refusal To BargainOn the foregoing evidence, I agree with the allegationsof the complaint that byinsistingon meeting in CorpusChristi rather than in Victoria, from July 6 throughAugust 19, and by failing from June 30 to August 20 toproduce the payroll data requested by the Union,Respondent refused to bargain within the meaning ofSection 8(a)(5) of the Act.Whether or not in theirtelephone conversation of June 30 Crow told Whittle thathe was going to discuss the Union's request with counsel(which in effect would be a denial of Whittle's testimonythat he had bluntly indicated that he would not furnish theinformation sought by the Union) in my opinion isimmaterial and thus unnecessary to decide. The fact isthat although Respondent met with the Union severaltimes during this month-and-a-half period after the requesthad been made, it did not produce the information soughtand at notimemade any attempt to explain its failure to doso.Itisclear that the Union was entitled to thisinformation as a matter of law and without showing anyspecific need for it.N.L.R.B. v. Truitt Mfg. Co.,351 U.S.149;Curtiss-Wright Corp., Wright Aeronautical Division v.N.L.R.B.,347 F.2d 61 (C.A. 3). That the Union made onlyone request and did not repeatit ishardly justification forRespondent's failure to comply with its obligation underthe Act.Ialso find, as alleged in the complaint (and as shownbelow), that by its threats of reprisals against theemployees for supporting the Union or selecting it as theirbargaining agent and by discriminatorily reducing theirhours of work and thus their pay, Respondent engaged inconduct which further violated Section 8(a)(5) of the Act.Moreover, on this evidence and considering the record as awhole, I further find that at no time in its negotiations withthe Union did Respondent bargain in good faith and withthe intention of entering into a collective-bargainingagreement.0Whittle's word10 In his testimony Whittle claimed that he did not get all theinformationhe had requested" Flores and several other witnesses called by the GeneralCounsel testified about various comments made to them by bothC. Interference, Restraint, and CoercionOn Good Friday, April 8, 1966, Flores had aconversation with Plant Manager Caldwell at the Victoriaplant about which he testified as follows:He came and asked me if I knew anything about theUnion, and I told him I didn't, and then he says,"Well, you are the person that ought to know becauseyou had a phone call came here to the office and MissPorter, the secretary, took it," and I said Yes, sir, thatI had an application at the DuPont plant, and I put theCompany's phone number, which I didn't have noneat the house, and they called me there to see about ajob, but that it was at DuPont, I told him exactly, itwas a union, labor organization.... he said that the Union requested, that they had 30percent of the men, and he would like to know whichthe 30 percent were, and he wanted to see who theywere because by law he couldn't fire any people thatwere on union activities, and he said, "this is a freecountry. You all boys can join any organization you allwish, but I would think twice before I would join theUnion."A few hours later, according to Flores' undenied andcredited testimony, he had a conversation with FidelMedrano in the shop." Medrano "was pretty disgustedabout" his having tried to get Medrano's brother, Ralph, tosign a union card and told Flores that "if he wasn't oncompany grounds, he would fight" Flores. Medrano alsosaid "that even his little boy that was only 2 years old knewbetter than to have anything to do with the [Union]."Medrano further told him that after the Company gotnotice of the R petition "that he was looking for threewitnesses so that he could talk to the boss, Mr. Crow, andhave me fired, since I was the one that had started all thisunion activity. After he couldn't find the three witnesses,he said he was sorry, he didn't mean no harm, just forgetit."About the end of April, Flores had another conversationwith Caldwell about the Union. According to his testimonythis occurred in the office where he had been called to begiven some information about his income tax deduction.After Caldwell finished the business at hand, he askedFlores if he knew anything about the 30 percent of the menwho were involved in union activities and also askedFlores if he had signed a union card. Flores said that hehad not. Caldwell went on to tell Flores that if the Unionwon the election, the hours would be cut from 56 to 60 theywere currently working to 30 or 35 a week.About this same time according to Flores' undenied andcredited testimony, Medrano asked him to talk to theemployees and try to "get their minds off the Union, thathe would ask Crow to give ... a 25 cent raise and thatnobody would be hurt. And that nobody would no whostarted it or anything like that."In April (or on a week after he had only put in 27 hours),according to his undenied and credited testimony, Floreswent to Robert Michael and asked him what had happenedFidelMedrano and Robert Michael Since neither of these twowere called as witnesses and were not shown to have beenunavailable,the General Counsel's testimony stands undenied inthe record and is credited GULF CONCRETE CO.to his 40-hour guarantee.12 Michael said, "Ever since youall started with this b-s-with the Union, Mr. Crow toldme to cut you off to just the hours you worked, that is allyou get paid for."According to Flores' further testimony (substantiallycorroborated by the testimony of Faustino Rodriguez andNick Salazar),in lateJune a couple of weeks after theelection and on a day that Business RepresentativeWhittle had been in to talk to Caldwell, the latter cameinto the shop and addressed himself to Flores and severalof the other employees. He told Flores disgustedly that hehad "no seniority whatsoever." He also said to them, "Youboys brought this up among yourselves. We didn't bring itup to you all ... there will be a lot of you boys losing yourhomes, yourautomobiles.." He told them that therewould be no work in town for them and that they wouldhave to move out of town to get work-that he would "seeto that." He also said that he wasgoingto their homes andtalk to their wives to "see what they thought about thisdeal that's going on."13In his testimony Caldwell admitted the interrogation ofFlores on Good Friday about the Union as well as hissimilar interrogation of Flores in late April. But in thelatterconversationhedeniedmaking any threatsregarding a decrease in the hours. As for the remarksattributed to himin lateJune to the employees, there wasno specific denial of the General Counsel's witnesses andthere were enough admissions in his own version of whathe said on that occasion to warrant my crediting (which Ido) the foregoing testimony of the General Counsel'switnesses including that about Caldwell's threat of lowerhours if the Union won the election.Faustino Rodriguez testified that right after receivingthe representation petition, Caldwell (in the office) askedhim if any of the union men had been in contact with him.In view of Caldwell's admitted interrogation of otheremployees, I credit Rodriguez.About a week later (in the officeagain),according toRodriguez'undenied and credited testimony, FidelMedrano asked Rodriguez if he knew "who was the onestarted the union deal." Later on Medrano again askedwho theunioninstigator was and Rodriguez maintainedthat he did not know. Medrano said, "Well, I know youknow," and added, ". . . I can make it hard on you.""When all that stuff about the Union started," accordingtoRosendo Vasquez' undenied and credited testimony,FidelMedrano asked him if he "had signed one of thosecards"-if he knew anything about the Union. Vasqueztold him "no."Nick Salazar also testified without denial that onMonday following Easter Sunday, Medrano asked him ifhe knew anything about the Union. When he protestedthat he knew nothing about it Medrano said, "Yes, I knowyou know, but you just don't want to tell me." Salazaragain denied any knowledge of the Union and said thatmaybe the other employees might be able to tell himsomething.Aboutmid-April,according toCharlesEugeneJohnson's undenied and credited testimony, just after hehad dumped a load at the DuPont plant, Michael came upand got on the truck to talk about something. ThenMichael asked Johnson if he had "heard any of the drivers2When he had been hired,according to Flores' furtherundenied and credited testimony,Michael had told him that hewas a lucky man-that the Company guaranteed 40 hours a weeksaying"We never work under 40 hours a week "633say anything about joining the Union or bringingit in...Johnson answered in the negative.About a week or so later in the office late one afternoonpunching in for some extra work, Johnson encounteredCaldwell and Michael talking together. They asked whathe was back on the job for and he explained that Medranohad called him to haul a fewextraloads. The remarks thenturned to the Union. They proceeded to "discuss theUnion in general,initiationfees, how much it cost you ...your dues and strikes, and how much time you lose fiomwork...." Caldwell was doing most of the talking butperiodically Michael would "butt in" with comments suchas, "Well, if the Union does come in we are going to cutyour vacations out, cut your uniforms out, going to put twomen ona truck, cut ... down to 20-5 hours a week...."About this conversation, Caldwell testified as follows:Robert and I were just discussing instances ofunions of a differentnaturethat had recently beenbrought out in local newspapers about what was beingasked and what had been accomplished. This was aconversation between Robert and I. And I made thecomment to him, "I wonder what happened withreference to vacations or pay and all of these thingsthat I mentionedin itemsin the paper." Johnson, tothe best of my knowledge, was only there for a shortwhile, camein topunch out his card, and I don't recallthat Johnson personally joined in the conversation,himself. I think he was listening more than anything.Johnson was not a talking man.I credit Johnson here.AlexMartinez, Jr., testified as to certain incidentscredibly and without denial as follows:1.Soon after he had signeda unioncard in late March,Fidel Medrano asked him if he had heard anything aboutthe Union. Martinez said he did not know anything aboutit.Medrano said, "Well, the Company got a letter notifyingthem about 30 percent or more, that they were trying to getthe Union in. I would like to find out who it was. I've got apretty good idea, but I can't be sure until ... if I could gettwo or three witnesses, maybe I could do something aboutit, but just me ... I can't do nothing about it."2.About 2 weeks before the election, Michael asked toride with Martinez to the scale house at the Bloomingtonplant, telling him he wanted to talk about the Union. Aboutthis conversation, Martinez testified further as follows:He said, "we know for sure that you are for theUnion."I said, "You do? How come?""Well," he said, "The reason we know is becausethe manager of All Star Lumber Company called Mr.Caldwell and told him about it, that you were in favorof the Union."I said, "Is that right?"He said, "Yeah, Mr. Caldwell," he said, "and Mr.Crow," he said, "were pretty upset about it." He saidthey had had my truck in the shop fixing it up andthey had painted it and everything he said, "Do youremember that?"I said, "Yeah." "Well," he said, "Mr. Crow wantedto sell your truck when we had it over there in PortLavaca having it painted and everything like thatbut," he said, "we finally convinced him not to sell it11According to the testimony of Rodriguez,Caldwell also saidthat Crow could make a living in Corpus Christi and could closethe Victoria plant 634DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause we needed you to haul the material," he said,"but in case the Union get in here, well, Mr. Crow isgoing to sell, is going to have to sell the truck becauseitwill be costing too much money to run it," he said.He said, "In other words," he said, "if the Union getin here," he said, "Well, I guess Mr. Crow is going tohave to sell the truck and you will probably be out of ajob," he said.And on the conversation, when we got to the plant, Iparked the truck and he stood there with me and toldme, he said, "Before everything, all this union talk,got in here," he said, "About this union," he said, "wewere supposed to have got a raise," he said, "butsince you all brought up all this union, well, Mr. Crowdecided not to give you all a raise," he said. "But I ampretty sure," he said, "if you all voted not for theUnion, he said, "I am pretty sure Mr. Crow is going togive you all a raise. I ain't promising you anything, butI am pretty sure he will give you a raise." 'So I told him I appreciated him giving me all this,tellingme all this, and I said, "When the electioncome, well, I make my decision, what I am going todo."He said, "Well, I guess for the best thing for you todo, Alex, is just vote for the Company." I said, "Well,Iwill think about it and when the election day comeup I will see what I will do about it."In late April, according to the undenied and creditedtestimony of Antonio Martinez, Fidel Medrano asked him,"Tony, if that Union would come into this company ...which side are you going to be on?" Martinez replied thathe could not tell at that time.On the basis of the foregoing evidence I find thatRespondent violated Section 8(a)(1) of the Act by (1)coercively interrogating its employees; to (2) threatening itsemployees with reprisals if they joined or voted for theUnion or the Union won the election;", and (3) promisingthem benefits to reject the Union. 16D.DiscriminationThe complaint alleges that "on or about April 7, 1966,and thereafter" Respondent discriminatorily reduced thehours and pay of Samuel Flores, Joe Garcia, AlexMartinez, Antonio Martinez, Nick Salazar, and RosendoVasquez. There is no evidence to support a finding thatbeginning as of April? the hours of the employees inquestion were reduced in comparison to the hours theyhad been working before that date." The evidence doesshow, however, that for the 11 weeks following the electionon June 15 the named employees averaged considerablyless hours per week than they had been averaging prior tothe election. Thus, for the period covering payrolls endingJanuary 8 to August 27, 1966, the figures show thefollowing average hours worked per week by theseemployees before the election and after the election:BeforeElectionAfterElectionFlores47.524.72Vasquez59.540.Salazar54.39.5Garcia50.33.A. Martinez58.39.AntonioMartinez48.30.From the first part of January (the earliest date thatpayroll data was produced) to the end of March 1966Respondent'semployment rolls remained constantshowing the same nine employees working all during thisperiod. None of these employees during this period of timeworked less than 40 hours in any week. The lowest averagenumber of hours worked for any 1 week during this periodwas 44 and the highest average hours worked for any weekwas 63-with the average for all weeks worked during thisperiod being 55.5.As indicated, by the first part of April Respondentbegan adding transferees from the Port Lavaca plant totheVictoriapayroll.Besidesthesetransferees,Respondent also added several new hires to the payroll sothat by early July it showed 13 employees on the rosterwhich compliment remained fairly constant throughAugust, beyond which no data was produced.From the first part of April (when Respondent began toincrease its employment compliment) to the date of theunion election (June 15) the average number of hoursworked per man per week for the entire work force ascompared to the period before that time remainedrelatively unchanged, dropping from an average of 55.5 to52 per week. After the election and up to the end ofAugust, however, the average number of hours per manper week for the entire work force dropped to 38.Turning to data on the number of yards of concretedelivered (or poured) by Respondent from the first part ofMarch to the week ending August 20 (the only data put inevidence) we find that for the period of March 5 through26 (when the number of employees was at its originalfigure of nine) the weekly average number of yardsof concrete poured was 732. For the period of June 25 (thepayroll period immediately following the one in which theelection occurred) through August 20 (during the most partof which the compliment of employees was 13) the averagenumber of yards poured was 916. Thus we see that afterthe election Respondent was employing approximately 45percent more help than it was employing up to the end ofMarch but was only pouring about 25 percent moreconcrete with the bigger crew.These figures are particularly interesting in view ofCrow's testimony that with the opening of the Bloomingtonplant in February to service the DuPont project the haul toDuPont was reduced "from a 10 or 12 mile haul, through11Caldwell's interrogation of Flores on April 8 and at the end ofApril, of Rodriguez right after receipt of the R petition, of Johnsonin mid-April, and Medrano's numerous interrogations15Caldwell to Flores at the end of April of a cut in hours if theUnion won the election, to Flores and other employees in lateJune of a loss of homes and cars with the statement that "Youbrought this on yourselves" (SeeStandard Electric Co , Inc ,162NLRB 1045), and his threat to blacklist the employees, Caldwelland Michael to Johnson in late April that if the Union came inthere would he a cut in vacations, uniforms, and hours, andMichael to Alex Martinez 2 weeks before the election of loss of hisjob if the Union won the election16Michael to Alex Martinez 2 weeks before the election of awage increase if the employees voted against the Union, andMedrano to Flores of a raise if he could get the employees' mindsoff the Union.17 Indeed, Joe Garcia was not hired until the firstpartof Apriland Ralph Medrano and Antonio Martinez (who transfered fromthe Port Lavaca plant) appear on the payroll for the first time inthe first part of April GULF CONCRETE CO.traffic ... to a quarter of a mile haul, with no traffic ..."which on an ordinary day might cut Respondent's need forsix to eight trucks down to two trucks. This, explainedCrow, would reduce the number of hours worked eventhough there was no corresponding reduction in theamount of concrete hauled. Very true. But it does notexplain the need, then, to have increased the number ofmen on the payroll by almost 50 percent.' eOn the foregoing evidence and particularly consideringthat Respondent's promises (before the appearance of theUnion) of 40 hours of work or more a week had proven trueand that its subsequent threats to cut the hours and take-home pay if the employees chose the Union as theircollective-bargaining agent had also come to pass, it isclear that a strongprime faciecase has been made for afindingthatimmediatelyfollowingtheelectionRespondent embarked on a program of discriminatorilyreducing the hours and pay of those named asdiscriminatees. Furthermore, a comparison of the hoursworked after the election by the discriminatees with thehours worked by several of the newly hired employeesstrengthens thisprima faciecase. Thus, for the periodstarting immediately after the election and runningthrough August 27, we find Flores averaging 26 hours aweek, Antonio Martinez averaging 30, Garcia averaging 32,and Salazar, Vasquez, and Alex Martinez averaging 38.For the same period we find newly hired employeesMcNary, McCradius, and Cisneros averaging 49, 46, and43 hours, respectively.Or, to focus on the picture in a more revealing manner,for the three payroll periods immediately following theelectionwe find that Flores worked approximately 12hours a week, Alex Martinez 29, Vasquez 31, Salazar 32,Antonio Martinez 25, and Garcia 19. For the same 3-weekperiodMcNary worked an average of approximately 47hours per week, McCradius 41, and Cisneros 39.Itwould take well documented, plausible, andconvincing evidence to override the General Counsel'sprima faciecase. In my opinion, Respondent has failed toproduce such evidence.'" As for the discrepancy in thehours worked by the new employees as compared to theolder employees Respondent's only explanation was "thatitwas company policy to get a new man oriented to the useof all the mechanical features of his truck as quickly aspossible and ... the Company knew of no other way ofdoing it than an on-the-job training process."More specifically, Respondent would defend its actionsas follows:With respect to Flores, in addition toattempting to hide behind the several days Flores lostbecause of Respondent's illegal refusal to meet in Victoria,Respondent claims that Flores' reduced hours, right afterthe election, was caused by the inability of Respondent"for the better part of three weeks" to get an alternator toreplace a faulty one on Flores' truck. In this era ofautomotive economics this claim is almost incredible on itsface. In his testimony Flores claimed that the alternatorwas working properly the night he put his truck up prior tobeing told the following morning that the alternator wasbad.He also testified that Respondent had taken hisproperly functioning alternator and installed it on truck 62driven by new employee George Cisneros. According to" As indicated, Respondent gave the Port Lavaca employeesthe privilege of transferring to the Victoria operation and thiswould explain their being added to the payroll But the addition of635Caldwell's admission Business RepresentativeWhittlehad offered to get Respondent a replacement alternator forFlores' truck within an hour but his offer was notaccepted.Whatever the truth here, I am unable to acceptCaldwell's uncorroborated and unsupported testimonythat the alternator was the real reason for the smallnumber of hours worked by Flores during this 3-weekperiod.With respect to Alex Martinez, Crow testified thatRespondent originally had two trucks to haul materials toitsPort Lavaca and Victoria plants. When they sold thePort Lavaca plant they found that they had too muchequipment for their material needs (Crow made nomention of the addition of the Bloomington plant) inVictoria.Also,apparentlysimultaneously, itwasdiscovered that they needed additional material-haulingcapacity in the Corpus Christi plant. Accordingly,Respondent transferred the larger of its two materialtrucks to Corpus Christi and began the practice ofbringing it back to Victoria for a day or two at a time asneeded there.As indicated, at the time he was hired Michael had toldAlex Martinez that he would be working "about 60 or morehours a week" because even if it rained he could "haul tothe stockpile, anyway." According to Martinez's furthercredited and undenied tesitmony about June 25 his brakeson his truck locked and the mechanic Juan Pena foundthat a bolt holding the springs to the brakeshoe hadbroken. So at 2 p.m. Martinez was told to go home. Whenhe came back to work the next working day he asked Penaif the truck had been fixed. Pena told him that it had notbecause they had been unable to get the part for it.Martinez suggested that they didn't need the part that allthey had to do was weld the part. For 2 more daysMartinez' truck was laid up. Finally by the end of the weekitwas ready and he found that all that had been done wasto weld the part as he had suggested. When he saw this hetold Pena, "Man, it took you all about a week to fix thatthing?" Pena said, "Well, each time I was going to startworking on your truck Robert [Michael] would come andtake me off and take me to do something else...."According to Martinez' further undenied and creditedtestimony, somewhere around July 9, he had been cut offfor the day around 11:30 in the morning because it hadstarted raining. The rain stopped shortly thereafter andwhen Martinez went back at 2 p.m. to get his check he sawnew employee Charles Taylor driving his truck. At thistimeMichael told him to report for work the followingmorning at 8 o'clock. The next day, when he reported asdirected, Michael told him that because of the rain the daybefore they had no concrete to pour and he should come inthe following day. Martinez protested, "Oh, come on,Robert.... I can haul today. I can haul to the stockpiletoday.... I can haul down there today, tomorrow and allthisweek." Michael replied, "No, we will leave it totomorrow." So Martinez went home and it was the samething the following day. He finally worked all day thefollowing Friday. But then, because Respondent did nothave enough material stockpiled it had to hire a contracthauler to assist in meeting the day's demands for material.According to Martinez' further undenied and creditedtestimony, it is the Respondent's practice to keep aothers to the payroll is hard to understand in the light of Crow'stestimony" Crow's promise of documentary support of some of his oraltestimony was not fulfilled 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDstockpile of sand and gravel available. On days they arepouring he dumps material in the ramp going into thehopper and when they are not pouring he dumps it on thestockpile. They need the stockpile because, among otherreasons, sometimes they pour so fast that he cannot supplytheir needs directly from his truck and thus in between hisloads they are supplied from the stockpile by a front-endloader.Other than Crow's testimony as shown above, the onlyexplanation of Martinez' hours was given by Caldwell asfollows:Alex was hired in the capacity to haul material, andwhen our material is up to what we feel is par, wecan't just continue to haul material and pile it on theground, so-called stockpile it, if the stockpiles werefull.As for the rest of the discriminatees' hours, Caldwellattributedmuch lost time of Antonio Martinez and JoeGarcia to personal and family problems, of Salazar to aninjury and subsequent medical attention,20 and in generalto Respondent's policy of rotating the hours of work amongtheemployees as much as possible.While theseexplanations may be valid enough as far as they go they donot, in my opinion overcome the basic contrast betweenthe picture of Respondent's operations before the electionand after it. I am convinced and find that beginning withthe payroll period after the election, Respondent, inaccordance with its previous threats, began to cut down onthe hours of the named discriminatees in retaliation for theemployees having selected the Union as their bargainingagent.That Respondent was well aware of Flores' unionsupportlongpriortotheelectionisapparentnotwithstanding Caldwell's attempt to claim he had noknowledge of the union sympathy of any of the employeesprior to August. And it would also appear from Michael'scomments to Alex Martinez that Respondent was likewiseaware of his union adherence. Whether Respondent hadany idea about the attitudes of the other nameddiscriminatees21 or indeed whether they in fact were insympathywith the Union is immaterial since thediscrimination here (as pointed out by Respondent) wasdirected against the employees as a group for having votedto be represented by the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommed that it cease and desist-"Although not testifying when it took place, he claimed thatSalazar took off the day of the injury and (on basis of a leadingquestion) the following day plus a half day on four or fiveoccasionsLater, testifying on his own he reduced the half dayabsences to three or four occasionstherefrom and take certain affirmative steps to effectuatethe policies of the Act.Having found that Respondent unlawfully reduced thehours and pay of its employees in violation of Section8(a)(3) and (1) of the Act, I shall recommend that theRespondent make such employees whole for any loss ofearnings they may have suffered by reason of the unlawfuldiscrimination against them by payment to each of them ofa sum of money equal to the amount which the employeewould normally have earned as wages from the date of thediscrimination against them, less the employee's earningsduring said period. Backpay shall be computed in themanner provided in F.W. Woolworth Company,90 NLRB289,with interest as directed by the Board inIsisPlumbing & HeatingCo., 138 NLRB 716.Having found that Respondent refused to bargain inviolation of the Act, it will be recommended that, uponrequest, Respondent bargain collectively with the Unionand if an understanding is reached, such understanding beembodied in a signed agreement.As the conduct in discriminatorily reducing theemployees' hours of work and pay goes "to the very heartof the act," I shall also recommend that Respondent ceaseand desist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act.N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4).Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Gulf Concrete Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.General Drivers,Warehousemen & Helpers LocalUnion No. 968, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, is a labor organization as defined in Section 2(5)of the Act.3.Allproductionandmaintenanceemployeesemployed by Respondent at its Victoria and Bloomingtonarea operations, including truckdrivers, deliverymen,transit mix drivers and batch plant operators, excluding allother employees, office clerical employees, watchmen,guards, and supervisors as defined in the Act, constituteanappropriateunit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.The Union at all material times herein has been, andnow is, the exclusive representative of all employees in theaforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By failing and refusing to bargain collectively withthe Union as the exclusive representative of the employeesin the aforesaid appropriate unit, the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By discriminatorily reducing the working hours andpay of its employees, Respondent has engaged in unfairlabor practices in violation of Section 8(a)(3) of the Act.7.By interfering with, restraining, and coercing itsd1As will benoted, the six discnmmatees were the only ones,but for the employee Ralph Medrano,who were on the payroll inthe early stages of the union campaign The failure to haveincluded Medrano in the reduced hours program of Respondentcould be explained on the basis of nepotism-since it appears thatMedrano was related to Supervisor Fidel Medrano GULFCONCRETE CO.employees in the exercise of rights guaranteed in the Act,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, I recommend that Gulf Concrete Company, Victoria,Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning wages,rates of pay, hours of employment, and other conditions ofemployment with General Drivers, Warehousemen &Helpers Local Union No. 968, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, as the exclusive representative of allitsemployees in the following appropriate unit: Allproduction and maintenance employees employed byRespondent at its Victoria and Bloomington areaoperations, including truckdrivers, deliverymen, transitmix drivers, and batch plant operators, excluding all otheremployees, office clerical employees, watchmen, guards,and supervisors as defined in the Act.(b)Discouraging membership in and activity on behalfof the above-named Union, or any other labor organizationof its employees, by reducing the hours of work and pay ofthe employees named in the Appendix, or otherwisediscriminating against them or any of their employees inregard to their hire or tenure of employment or any term orcondition of employment.(c) Interrogatingemployeesabouttheirunionmembership, activities, or sympathies in a mannerconstituting interference, restraint, or coercion within themeaning of Section 8(a)(1) of the Act.(d)Threatening employees with blacklisting, loss ofemployment, or reduction in hours and pay, or any otherreprisals, if General Drivers, Warehousemen & HelpersLocalUnionNo.968,affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, or any otherlabor organization,should become their collective-bargaining agent.(e)Promising a wage increase or any other benefits forrejectingorvotingagainstGeneralDrivers,Warehousemen & Helpers Local Union No. 968, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any other labororganization.(f)In any other manner interfering with, restraining, orcoercing its employees in the excerise of the rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, bargain collectively concerningwages, rates of pay, hours of employment, and otherconditionsofemploymentwithGeneralDrivers,Warehousemen & Helpers Local Union No. 968, affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as the exclusiverepresentative of all employees in the above-describedunit and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Make Samuel Flores, Joe Garcia, Alex Martinez, Jr.,637Antonio Martinez, Nick Salazar, and Rosendo Vasquezwhole for any loss of pay they may have suffered by reasonof Respondent's discrimination against them, togetherwith interest at the rate of 6 percent per annum, in themanner set forth in the section of this Decision entitled"The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d) Post at its plants at Victoria and Bloomington, Texas,copies of the attached notice marked "Appendix."22Copies of said notice, to be furnished by the RegionalDirector for Region 23, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.23IT IS FURTHER RECOMMENDED that unless on or before20 days from the date of the receipt of this TrialExaminer's Decision, the Respondent notifies the saidRegional Director in writing, that it will comply with theabove Recommended Order, the National Labor RelationsBoard issue an Order requiring it to take such action.2-1In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "LS In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL, upon request, bargain with GeneralDrivers,Warehousemen & Helpers Local UnionNo. 968, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusive representative of all theemployees in the bargaining unit described belowwith respect to wages, rates of pay, hours ofemployment and other conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bargainingunit is: 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllproduction and maintenance employeesemployed by Respondent at its Victoria andBloomingtonareaoperations,includingtruckdrivers,deliverymen,transitmix drivers,and batch plant operators,excluding all otheremployees,office clerical employees,watchmen,guards, and supervisors as defined in the Act.WE WILL make the employees named below wholefor any loss of pay they may have suffered as a resultof our discrimination against them:Samuel Flores,Joe Garcia,AlexMartinez,Jr.,Antonio Martinez,Nick Salazar,and Rosendo Vasquez.WE WILL NOT discourage membership in the above-named Union,or any other labor organization, byreducing hours and pay or otherwise discriminatingagainst our employees in regard to their hire or tenureofemployment or any term or condition ofemployment.WE WILL NOT interrogate our employees abouttheir union membership,activities,or sympathies in amanner constituting interference,restraint,orcoercion within the meaning of Section 8(a)(1) of theAct.WE WILL NOT in any othermannerinterfere with,restrain, or coerce our employees in the excerise ofthe rights guaranteed to them in Section 7 of the Act.All our employees are free to become and remain or torefrain from becoming or remaining members of theabove-named Union or any other union.GULF CONCRETE COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 713-228-0611.